COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Manish Sohani and Anis Virani v. Nisar Sunesara

Appellate case number:      01-19-00122-CV

Trial court case number:    1058441

Trial court:                County Civil Court at Law No. 1 of Harris County

        Appellants, Manish Sohani and Anis Virani, have filed a Motion to Admit Pro Hac
Vice, asking the Court to allow Louis F. Teran, a non-resident attorney, to appear on
appellants’ behalf. The motion is supported by a motion from appellants’ counsel, Keval
M. Patel, which does not comply with the Rules Governing Admission to the Bar of Texas
because it does not “contain a statement that the resident attorney finds the Applicant to be
a reputable attorney and recommends that the Applicant be granted permission to
participate in the particular proceeding before the court.” TEX. RULES GOVERN. BAR
ADM’N R. XIX(b). Moreover, Mr. Patel’s motion includes a certificate of conference that
does not comply with Texas Rule of Appellate Procedure 10.1 because it does not state
whether any other party opposes the motion. TEX. R. APP. P. 10.1(a)(5). Mr. Teran’s motion
to appear pro hac vice also does not comply with Rule 10.1 because it does not contain a
certificate of conference. Id.
      Accordingly, we deny both motions without prejudice to refiling motions that
comply with the various Rules.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                        Acting individually        Acting for the Court


Date: __October 31, 2019__